Citation Nr: 0812558	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1943 to 
August 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not cause 
anatomical loss or loss of use of both feet or 1 hand and 1 
foot, blindness to a specific degree, permanent bedridden 
status, or a need for aid and attendance.  

2.  The veteran's service-connected disabilities do not cause 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required specified 
degree, or ankylosis of one or both knees, or of one or both 
hips.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the veteran's need for the regular aid and attendance have 
not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.350, 3.352 (2007).

2.  The criteria for entitlement to financial assistance for 
automotive and/or adaptive equipment have not been met. 38 
U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
special monthly compensation based on the need for aid and 
attendance and entitlement to financial assistance for 
automotive and/or adaptive equipment, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claims, a January 2006 
statement of the case and a March 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Pursuant to a May 2007 Board remand, the 
veteran was scheduled for a VA examination addressing his aid 
and attendance needs, but failed to report.  In a report of 
contact, the veteran's wife stated that the veteran was too 
ill to travel.  When a veteran fails to report for an 
examination scheduled in conjunction with a claim for 
compensation the claim shall be rated on the evidence of 
record.  38 C.F.R. § 3.655 (a), (b) (2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to special monthly 
compensation based on the need for aid and attendance and 
entitlement to financial assistance for the purchase of an 
automobile and/or other adaptive equipment.  The veteran has 
two service-connected disabilities:  residuals of an injury 
to Muscle Groups XIV (anterior thigh group) and XX 
(lumbosacral supraspinal muscles), paralysis superficial 
posterior lumbar rami with limitation of motion to the left 
and scar of the left gluteal and lumbar region.  See 
38 C.F.R. § 4.73, Diagnostic Code 5320 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  The veteran is also 
assigned a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16 (2007).

Aid and attendance

Compensation for aid and attendance is payable when the 
veteran, due to service-connected disability, 1) has the 
anatomical loss or loss of use of both feet, 2) has the 
anatomical loss or loss of use of one hand and one foot, 3) 
is blind in both eyes, or 4) is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A § 1114(l); 38 C.F.R. § 3.350(b).  

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (a)(2).  The determination is 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower 
extremity of 3.5 inches or more, and complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 3.350 (a)(2)(a)(b); 38 C.F.R. § 4.63 
(2007). 

Determinations regarding the need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).  Consideration is given to 
such conditions as:  inability of the veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers inherent 
in his daily environment.  Bedridden is that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above exist and the 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  The evidence need only establish that the 
veteran is so helpless as to need regular, rather than 
constant, aid and attendance.  38 C.F.R. § 3.352(a).

The Board first finds that the veteran's service-connected 
disabilities have not caused bilateral blindness or 
anatomical loss or loss of use of either of the veteran's 
hands.  38 C.F.R. § 3.350(b).  Although April 2006 and 
February 2007 VA medical records and a September 2006 aid and 
attendance examination noted bilateral legal blindness and 
cataracts, left greater than right, the evidence does not 
suggest that the impaired vision is due to service-connected 
lumbosacral and thigh muscle injuries and scar.  In an 
October 2004 VA record and at the October 2005 hearing, the 
veteran stated that his cataracts were caused by Prednisone, 
which he took for his back pain due to arthritis.  January 
2006 VA examiners found that the veteran's lumbar spine 
degenerative joint and disk disease were unrelated to his 
service-connected disorder.  Moreover, although a November 
2001 VA record diagnosed bilateral carpal tunnel syndrome, 
the veteran has not asserted, and the evidence does not 
demonstrate, the anatomical loss or loss of use of either of 
the veteran's hands.  

The Board next finds that the veteran's service-connected 
disabilities have not caused the anatomical loss or loss of 
use of either of the veteran's bilateral feet.  38 C.F.R. 
§ 3.350(b).  A January 2006 VA medical record diagnosed 
partial left foot drop.  But the examiner found good reflexes 
and only some weakness and opined that any sensory deficits 
were not due to the service-connected muscle disability.  
Moreover, the examiner did not diagnose any anatomical loss 
or loss of use of either foot.  

The Board finds that the veteran's service-connected 
disabilities did not cause the veteran's permanently 
bedridden status or need for regular aid and attendance.  The 
evidence of record clearly demonstrates that the veteran is 
in need of regular aid and attendance and is essentially 
bedridden.  The veteran and his wife currently have home 
health aides a few times per week.  The veteran's wife has 
consistently stated that the veteran is unable, on his own, 
to bathe, use the restroom, dress, cook, eat, clean, or 
transfer.  The veteran's wife stated she had to adjust his 
transcutaneous electrical nerve stimulator unit daily.  In 
July 2007, the veteran's wife stated that he was unable to 
travel due to pain.  The veteran has testified that he is 
unable to, on his own, bathe, dress, cook, eat, use the 
restroom, or clean the house.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his or her personal 
knowledge).  Accordingly, the crux of this appeal is whether 
the veteran's bedridden status or need for aid and attendance 
is due to his service-connected disabilities.  

VA medical records show diagnoses of the following disorders:  
shell fragment wound of the buttocks and low back involving 
muscle groups 20 and 14, with residual muscle group damage, a 
scar, lumbar spine degenerative arthritis, lumbar spine 
degenerative disk disease with bilateral lower lumbosacral 
radiculopathy, lower extremity peripheral neuropathy, 
bilateral hip degenerative joint disease, congestive heart 
failure (CHF), chronic obstructive pulmonary disease (COPD), 
morbid obesity, legal blindness, hypertension, diabetes 
mellitus, gastroesophageal reflux disease, and left hip 
osteomyelitis.  The claims file clearly demonstrates that the 
veteran is wheelchair-bound and is essentially non-
ambulatory.  VA medical records from August 2004, November 
2004, and May 2005 suggest that the veteran was wheelchair 
bound due to chronic back pain from lumbar spine degenerative 
joint and disk disease or morbid obesity.  October 2004, July 
2005, and April 2006 VA records indicate that the veteran's 
lower extremity neuropathy was due to diabetes mellitus.  


In a January 2002 VA aid and attendance examination, the 
examiner found that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home, or other 
institutional care.  A September 2002 VA aid and attendance 
examination was conducted without review of the claims file.  
The veteran reported an inservice back injury with resulting 
neuropathy.  The examiner opined that the veteran was 
housebound mainly due to his service-connected back injury 
but also due to his CHF, COPD, and morbid obesity.  The 
examiner found the veteran was unable to protect himself from 
the hazards and dangers of his daily environment, due to 
severe back pain with neuropathy, COPD, and difficulty 
breathing.  A September 2002 VA neurological examination was 
conducted without the claims file.  Upon examination, the 
diagnoses included inservice damage to left side muscle 
groups 14 and 20, neurological deficits secondary to 
inservice injury and affecting the left lower extremity, 
lumbosacral degenerative disk disease with bilateral 
radiculopathy, and morbid obesity.  The examiner found that 
the veteran required aid and attendance solely due to the 
service-connected muscle and neurological conditions 
affecting the lower extremities, but then opined that the 
veteran's morbid obesity, CAD, COPD, and diabetes mellitus 
contributed to the veteran's lower extremity impairments.  

A January 2006 VA scar examiner found no functional 
limitation due to the veteran's service-connected scar.  A 
January 2006 VA neurological examination was conducted upon a 
review of the claims file.  The veteran complained of back 
and hip pain.  The examiner found muscle injury with some 
loss of feeling and weakness of the left leg.  The impression 
was stable and chronic partial left foot drop with 
preservation of strength in all muscle groups on the left.  
The examiner opined that that any hip limitation of motion 
was due to degenerative arthritic changes, that the lower 
extremity sensory deficits were not related to the inservice 
injury, and that the low back and hip degenerative arthritis 
were not secondary to the inservice injury.  A January 2006 
VA spine examination was conducted upon review of the claims 
file.  Upon examination, the examiner opined that due to 
multiple co-morbidities, namely the veteran's obesity, any 
relationship between the inservice injury and lumbar spine 
arthritis and degenerative disc disease was speculative.

In a September 2006 aid and attendance questionnaire, a 
physician found that the veteran was bedridden and 
housebound.  The examiner noted the following disabilities:  
legal blindness, diabetic neuropathy, chronic low back pain 
due to inservice injury, COPD, lumbar disc degeneration, 
arthritis, and breathing problems.  The veteran had home 
based primary care.

In VA medical records from 2007, the veteran's wife reported 
that the veteran could not travel due to pain.  In July 2007, 
a VA physician informed the veteran's wife that he did not 
agree with the idea that the veteran could not travel.  

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
cause a need for regular aid and attendance or a permanently 
bedridden status.  First, the veteran has multiple diagnosed 
non-service-connected disorders that affect his need for aid 
and attendance and bedridden status.  Second, the medical 
evidence suggests that the veteran is wheelchair-bound and 
non-ambulatory due to morbid obesity or lumbar spine 
degenerative joint and disk disease and that the neurological 
difficulties in his lower extremities are due to nonservice-
connected diabetes mellitus and lumbar spine degenerative 
joint and disk disease.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  
Moreover, the medical opinions of record do not support that 
the veteran's need for aid and attendance and bedridden 
status are due to service-connected disabilities.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  January 2002 and September 
2006 VA aid and attendance examiners did not link any 
particular disorder to the veteran's need for aid and 
attendance and bedridden status.  A September 2002 VA aid and 
attendance examiner opined that the veteran's housebound 
status was mainly due to his service-connected back injury 
but was also due to CHF, COPD, and morbid obesity.  But the 
opinion was provided without a review of the claims file, 
relied on the veteran's statements that he had a back injury, 
and not a muscle injury, and is unclear in linking the 
veteran's status to service-connected and/or nonservice-
connected disabilities.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (noting that although the Board may not 
reject a medical opinion solely because it is based on facts 
reported by the veteran but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record); Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) 
(noting that the probative value of a medical opinion is 
diminished where the opinion is ambivalent).  A September 
2002 VA neurological examiner, without a review of the claims 
file, opined that the veteran required aid and attendance and 
solely due to the service-connected muscle and neurological 
conditions affecting the lower extremities, but then opined 
that the veteran's morbid obesity, CAD, COPD, and diabetes 
mellitus contributed to his lower extremity impairments.  
Prejean, 13 Vet. App. at 448-9; Sklar, 5 Vet. App. at 145-46.

Notably, upon a review of the claims file, a January 2006 VA 
neurological examiner opined that the veteran's lower 
extremity sensory deficits and the lumbar spine and hip 
degenerative arthritis were not related to the inservice 
injury.  Prejean, 13 Vet. App. at 448-9.  Also upon a review 
of the claims file, a January 2006 VA spine examiner opined 
that due to multiple co-morbidities, namely the veteran's 
obesity, any relationship between the inservice injury and 
lumbar spine arthritis and degenerative disc disease was 
speculative.  Prejean, 13 Vet. App. at 448-9.  Accordingly, 
the Board finds that the medical evidence of record links the 
veteran's need for aid and attendance and bedridden status to 
his disabilities as a whole, rather than to service-connected 
disabilities, and entitlement to special monthly compensation 
based on the need for aid and attendance is not warranted.

Automotive and/or adaptive equipment

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran exhibits 
one of the following as the result of service-connected 
disorder:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes 
with central visual acuity of 20/200 or less in the better 
eye with corrective glasses or central visual acuity of more 
than 20/200 if there is a field defect of a certain type.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3901; 
38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (a)(2).  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples 
that constitute loss of use of a foot or hand include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, complete paralysis 
of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 3.350 (a)(2)(a)(b); 38 C.F.R. § 4.63.

The Board finds that the evidence of record does not 
demonstrate that any service-connected disorder caused loss 
or permanent loss of use of one or both of the veteran's 
hands or the requisite visual impairment.  38 C.F.R. § 3.350.  
As noted above, a November 2001 VA medical record diagnosed 
carpal tunnel syndrome of the bilateral hands, but did not 
indicate any relationship to the service-connected muscle 
injury or scar or loss or permanent loss of use of the hands.  
Also as noted above, VA records indicate the veteran is 
legally blind in both eyes, but the record suggests that this 
is due to the veteran's medication for his non-service-
connected lumbar spine degenerative joint and disk disease.

The Board also finds that the evidence of record does not 
indicate loss or permanent loss of use of one or both of the 
veteran's feet.  38 C.F.R. § 3.350 (a)(2)(a)(b); 38 C.F.R. 
§ 4.63.  Although as noted above, VA medical records 
indicated lower extremity neurological difficulties, the 
records indicated that this is due to diabetic neuropathy and 
lumbar spine degenerative disk disease with radiculopathy.  
As noted above, a January 2006 VA record found partial left 
foot drop, but did not indicate loss or permanent loss of use 
of the left foot.  A January 2006 VA neurological examination 
noted good strength of left knee flexion and extension and 
some limitation of left hip motion, thus indicating that 
there was no ankylosis of the left hip or knee.  The medical 
evidence of record did not indicate right knee ankylosis, or 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity, or a complete paralysis of 
the external popliteal nerve accompanied by trophic and 
circulatory disturbances or other concomitants confirmatory 
of complete paralysis. Accordingly, because the Board finds 
that service-connected disabilities do not cause the 
requisite visual impairment or the loss or permanent loss of 
use of one or both hands or one or both feet, entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance and/or of basic entitlement to necessary 
adaptive equipment is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly compensation for aid and 
attendance is denied.

Entitlement to automobile and/or adaptive equipment is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


